Citation Nr: 1042955	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for tinnitus, left ear.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the claim.

In March 2009, the Board remanded this case for further 
evidentiary development to include requesting additional medical 
records, and scheduling the Veteran for an MRI to rule-out any 
retrocochlear pathology or acoustic neuroma if no such testing 
was of record.  As a preliminary matter, the Board finds that the 
development directed by the March 2009 remand has been completed 
to the extent possible based upon cooperation of the Veteran.  
Therefore, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development has been 
completed to the extent permitted by the cooperation of the 
Veteran.

2.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's tinnitus was 
incurred in or otherwise the result of his active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the documents assembled for the Board's 
review do not reflect Veteran was sent pre-adjudication notice 
which explicitly addresses his tinnitus claim.  However, he was 
previously sent VCAA-compliant notification via a May 2004 letter 
regarding his earlier claim of service connection for hearing 
loss which was ultimately denied by a September 2006 Board 
decision.  In pertinent part, this letter informed the Veteran of 
what was necessary to substantiate a service connection claim, 
what information and evidence he must submit, what information 
and evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession that 
was relevant to the case.  He was also sent additional 
notification letters regarding his tinnitus claim dated in May 
2009, June 2009, July 2010, followed by readjudication of the 
appeal by an August 2010Supplemental Statement of the Case which 
"cures" the timing problem associated with inadequate notice or 
the lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  These letters requested 
relevant information from the Veteran, notified him of scheduled 
VA medical examination(s) as well as the consequences if he 
failed to appear for such procedures.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notice provided to the Veteran 
with respect to his tinnitus claim did not include information 
regarding disability rating(s) and effective date(s) as mandated 
by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), although such information was sent in conjunction with 
the March 2006 rating decision that is the subject of this 
appeal.  However, for the reasons stated below, the preponderance 
of the evidence is against the claim, and it must be denied.  As 
such, no disability rating and/or effective date is to be 
assigned or even considered for this claim.  Consequently, the 
Board concludes that the veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in Dingess.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also notes that the Veteran has actively participated 
in the processing of her case, and the statements submitted in 
support of his claim has indicated familiarity with the 
requirements for the benefits sought on appeal.  This finding is 
further supported by the fact that he had a previous service 
connection claim (hearing loss) that was adjudicated by the Board 
in September 2006.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(VA can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of the 
evidence needed to substantiate his tinnitus claim and the 
avenues through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further duty 
to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied to the 
extent permitted by the cooperation of the Veteran.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, and nothing indicates he has identified the existence of 
any relevant evidence that has not been obtained or requested.  
As detailed below, a medical expert opinion from the Veteran's 
Health Administration (VHA) was promulgated in February 2009, and 
a VA medical examination was accorded to the Veteran regarding 
his tinnitus in October 2009, both of which addressed the 
etiology of the tinnitus.  Both of these opinions were 
promulgated by competent medical professionals, and included 
review of the Veteran's VA claims folder.  No prejudice is 
demonstrated with respect to either of these opinions.

The Board notes that the VHA opinion indicated that specified 
medical testing - an MRI to rule-out any retrocochlear pathology 
or acoustic neuroma - was necessary for a full and fair 
adjudication of this case.  As detailed by various Reports of 
Contact and other documents of record, multiple attempts were 
made to schedule the Veteran for such testing, and he either 
rescheduled or failed to report for such testing.  The most 
recent Report of Contact in August 2010 reflects the Veteran had 
been scheduled 4 or 5 times and again failed to report.  

Pursuant to 38 C.F.R. § 3.326(a) individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations. The provisions of 38 C.F.R. § 3.655 
addresses the consequences of a veteran's failure to attend 
scheduled medical examinations. That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken. At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction with 
an original compensation claim, the claim shall be rated based on 
the evidence of record.

In view of the foregoing, the Board finds that the duty to assist 
has been satisfied in this case to the extent permitted by the 
cooperation of the Veteran.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (The duty to assist is not a "one-way street." If 
the veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

In this case, the Board notes that the Veteran essentially 
contends that his tinnitus is due to in-service noise exposure.  
His DD Form 214 and personnel records reflect he served aboard a 
Navy ship flight deck as an aircraft electrical systems 
technician on Harrier Jump Jets.  As such, the circumstances of 
his service are consistent with his account of in-service noise 
exposure.

Despite the foregoing, the Board observes that there is no 
indication of tinnitus in the Veteran's service treatment 
records, to include his June 1974 release from active duty 
examination.  There was also no indication of any such disability 
until years after his separation from service.  For example, 
there was no indication of tinnitus on a June 2002 private 
audiological evaluation report on file.  In fact, the first 
indication of tinnitus appears to be that of a May 2004 VA 
examination, almost 30 years after his separation from service 
which diagnosed tinnitus, left ear.  

The Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
low back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.).

The Board observes that there is competent medical evidence which 
both supports and refutes the Veteran's claims.  

The May 2004 VA examiner did not opine as to the possible 
relationship between the Veteran's current tinnitus, left ear and 
in-service noise exposure.  However, the February 2009 VHA 
medical expert opinion indicates that the Veteran's current 
tinnitus, left ear is at least as likely as not related to his 
in-service noise exposure, if results of the Veteran's MRI 
testing were negative, thus ruling out any retrocochlear 
pathology or acoustic neuroma.  The VHA physician noted that 
results of MRI testing were not of record.

In short, even though the February 2009 VHA opinion provides 
support for the Veteran's claim, it is contingent upon MRI 
testing to rule-out any retrocochlear pathology or acoustic 
neuroma.  No such testing appears in the medical records 
assembled for the Board's review.  Moreover, as noted above 
multiple attempts to conduct such testing in conjunction with 
this case were unsuccessful due to the actions of the Veteran.  

Finally, the October 2009 VA medical examiner opined that the 
Veteran's left ear hearing loss and tinnitus were not caused by 
or the result of noise trauma during military service.  In 
support of this opinion, the examiner noted that the service 
treatment records indicated normal hearing in 1970 (entrance) and 
1974 (exit).  Further, the Veteran reported tinnitus onset in 
1995, the same time as his herniated cervical discs (MRI of neck 
done).  The Veteran also reported hearing loss identification 
while working at Sikorsky Aircraft.  Therefore, the examiner felt 
that both the late onset of tinnitus and hearing loss in the left 
ear was not caused by or the result of noise trauma during 
military service.  Moreover, the examiner noted that, apparently, 
no retrocochlear work-up had ever been accomplished.

In summary, the Veteran's tinnitus was first noted by the Veteran 
and diagnosed decades after his separation from service; the only 
competent medical evidence which supports the claim is 
conditioned upon the results of specific medical testing which 
was not accomplished due to the actions of the Veteran; and there 
is a competent medical opinion against the claim supported by 
stated rationale which would have included a review of the 
favorable medical opinion.  Based on the foregoing, the Board 
finds the preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
tinnitus was incurred in or otherwise the result of his active 
service.  







	(CONTINUED ON NEXT PAGE)




As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal with respect to this claim must be 
denied.


ORDER

Entitlement to service connection for tinnitus, left ear, is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


